United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1412
                                  ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       * Appeals from the United States
       v.                              * District Court for the
                                       * District of Nebraska.
Francisco Ceballos, also known as      *
Jorge, also known as Pelon,            *       [UNPUBLISHED]
                                       *
             Defendant-Appellant.      *
                                  ___________

                                  No. 04-1798
                                  ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     *
      v.                             *
                                     *
Froylan Ceballos, also known as      *
Primo,                               *
                                     *
           Defendant-Appellant.      *
                                ___________

                             Submitted: November 15, 2004
                                Filed: November 23, 2004
                                 ___________
Before SMITH, LAY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Defendants Froylan and Francisco Ceballos are brothers. Individuals
apprehended by DEA (Drug Enforcement Agency) officials implicated the
Defendants in a conspiracy to transport approximately forty-three pounds of
methamphetamine from Texas to Nebraska. Froylan acted as the organizer. A
subsequent search of Francisco’s residence and garage in Omaha, Nebraska, revealed
extensive drug processing equipment and paraphernalia, cocaine and
methamphetamine residue, a semi-automatic shotgun, and $43,610 in U.S. currency.
See Tr. of Sentencing Proceedings (TSP) at 94-99.

       In October 2003, both Defendants pled guilty to one count of conspiracy to
distribute and possession with intent to distribute methamphetamine in violation of
21 U.S.C. § 846. Both Defendants objected to their Presentence Investigation Report.
A joint sentencing hearing was held on January 29, 2004. Several witnesses testified
against the brothers at that hearing.

      The district court sentenced Froylan to 324 months (27 years) in prison, five
years of supervised release, and a special assessment of $100. Francisco was
sentenced to 210 months (17.5 years) in prison, five years of supervised release, and
a special assessment of $100. Both Defendants filed independent, timely appeals
which have been consolidated. We address each of the Defendants’ arguments in
turn.

                                 Froylan Ceballos

      Froylan argues his guilty plea was involuntary and unknowing because he
thought he was pleading to a maximum of ten years of imprisonment. He now seeks

                                        -2-
an order granting withdrawal from his plea. He points to two pieces of evidence to
support his position. First, his response to Question 13 of his Petition to Enter A Plea
of Guilty reveals that Froylan believed he was pleading to a maximum penalty of ten
years in prison (excluding fines or other types of penalties). See Pet. to Enter A Plea
of Guilty (located in the Clerk’s Record at 4, 9). Second, Froylan points to the
transcript of the guilty plea proceedings which reveals that he initially believed the
maximum term of imprisonment for his offense was ten years. See Tr. of Guilty Plea
Proceedings (TGP) at 8-9.

       In addition to these two pieces of evidence, Froylan emphasizes that he does
not speak English, and although he speaks Spanish, he is illiterate because he “never
went to school when [he] was a youngster.” TGP at 4. His plea agreement was in
English, and he claims that no evidence shows whether the agreement was carefully
translated to him, further proving his involuntariness and lack of knowledge.

       We reject Froylan’s request for an order granting withdrawal from the plea.
First, the record indicates that an interpreter was always present while Froylan
communicated with his attorney. See TGP at 4. Second, Froylan’s incorrect response
to Question 13 of the Petition to Enter a Plea of Guilty was addressed explicitly by
the sentencing judge at the plea colloquy, where an interpreter was again provided.
See TGP at 19-20 (wherein Defendant responds affirmatively to the question whether,
despite his written error on the Petition, he understood that “the minimum sentence
is ten years and the maximum sentence is life”); see also id. at 10-11 (wherein the
court warns Defendant that his actual sentence may be longer than the ten years that
he previously expected); id. at 11-18 (finding that Defendant’s waiver of rights was
knowing and voluntary); id. at 3 (wherein Defendant acknowledges he can understand
and hear the interpreter at the plea hearing). Third, a signed declaration by an
interpreter indicates that the indictment, Petition to Enter A Guilty Plea, and the Plea
Agreement were all translated to Froylan in Spanish, his first language. See Clerk’s
Record at 21.

                                          -3-
       Froylan asserts that the Government clearly breached the terms of the plea
agreement, or, alternatively, that he received ineffective assistance of counsel. We
reject these claims summarily as Froylan’s brief contains no analysis whatsoever on
these issues; they are mere assertions occupying a brief paragraph. Froylan identified
no conduct by the Government constituting a “breach,” nor did he cite any behavior
by his counsel as grounds for asserting ineffectiveness.

       Lastly, Froylan argues for the first time in his reply brief that the holding in
Blakely v. Washington, 2004 U.S. LEXIS 4573 (June 24, 2004), dictates that his
sentence must be reversed since the district court made several factual conclusions
rather than submitting those issues to a jury. See Reply Brief at 7-8. Absent some
justification, we refuse to consider new arguments raised for the first time in a reply
brief. See United States v. Brown, 108 F.3d 863, 867 (8th Cir. 1997). Froylan’s
counsel states that this argument was not raised in the opening brief because (1)
Blakely was decided “shortly after the drafting of Froylan’s appeal had begun,” and
(2) “the decision was unknown to Froylan’s counsel and was consequently left out
of the brief.” Reply Brief at 7-8 (emphasis added). These are inadequate
justifications since Froylan’s brief was not filed until July 23, 2004 – almost a month
after the Blakely decision was released.

       Accordingly, Froylan Ceballos’ appeal and request for an order to withdraw his
guilty plea are DENIED. The judgment of the district court is AFFIRMED.1


      1
        The mandate in this case is stayed pending the Supreme Court’s resolution of
United States v. Booker, 375 F.3d 508 (7th Cir. 2004), cert. granted, ___ U.S. ___,
2004 WL 1713654 (Aug. 2, 2004), and United States v. Fanfan, Docket 03-47-P-H
(D. Me. June 28, 2004), cert. granted, ___ U.S. ___, 2004 WL 1713655 (August 2,
2004). This stay applies to all Eighth Circuit cases implicating judge-made factual
conclusions under the United States Sentencing Guidelines. Accordingly, in this
unusual circumstance, Froylan’s mandate will be stayed despite his failure to raise
this issue in his opening brief.

                                         -4-
                                 Francisco Ceballos

        Francisco argues that the district court should not have attributed the entire
amount of the drugs involved in the conspiracy – fifteen kilograms of
methamphetamine – to him for the purposes of sentencing. He claims that the total
quantity of drugs involved in a conspiracy is not automatically attributable to each
conspirator, and cites United States v. North, 900 F.2d 131 (8th Cir. 1990), for that
proposition. As the Government points out, North is inapplicable. That case
addressed whether North could be held responsible for the total amount of drugs
involved in multiple independent conspiracies when, in fact, the evidence showed that
North only participated in one of those conspiracies. Here, only a single conspiracy
is at issue, so the holding in North does not aid his case.

       Furthermore, there was no question that Francisco played a substantial role in
the conspiracy, and a preponderance of the evidence showed that he was generally
aware of the drug quantities that his family was trafficking. See TSP at 176-77.
Additionally, the evidence was “uncontroverted” that Francisco was involved in the
transfer of over fifteen kilograms of methamphetamine from Texas to Omaha. Id. at
177. Therefore, the district court did not err in holding Francisco accountable for that
quantity of drugs. See United States v. Rodriguez, 367 F.3d 1019, 1028 (8th Cir.
2004); United States v. Brown, 148 F.3d 1003, 1008 (8th Cir. 1998).

       Francisco also claims that when assigning the quantity of drugs to a co-
conspirator, the Government “must prove the defendant benefitted from the
commitment to the conspiracy.” Appellant’s Brief at 10 (citing United States v.
Flores, 73 F.3d 826 (8th Cir. 1996)). Francisco misreads Flores. That case merely
states that the degree to which a defendant benefits from co-conspirators’ activities,
and the level of commitment to a conspiracy that a defendant exhibited, are relevant
factors in determining the drug quantity accountable to a co-conspirator. See Flores,
73 F.3d at 833.

                                          -5-
       Lastly, Francisco appeals the district court’s decision to admit evidence of
Francisco’s prior convictions when the court lacked certified copies of the actual
convictions. To prove the prior convictions, the Government presented a certified
document from the U.S. District Court Probation Office in San Mateo, California,
which reported Francisco’s criminal record. See TSP at 192-96. Francisco contends
that this violates Fed. R. Ev. 902, and therefore the enhancement of his sentence
based on the prior record was clearly erroneous.

       The Federal Rules of Evidence are inapplicable at sentencing hearings, and the
document relied upon by the court contained sufficient markers of reliability: it issued
from a recognized court, contained docket numbers, and its appearance was familiar
to the sentencing judge. See Fed. R. Ev. 1101(d)(3); United States v. Luna, 265 F.3d
649, 652 (8th Cir. 2001). As such, the court did not err in admitting this evidence and
relying upon it in reaching a sentencing decision.

      Thus, Francisco Ceballos’ appeal is DENIED. The district court’s judgment
is AFFIRMED.2
                     ______________________________




      2
       The mandate in this case is stayed pending the Supreme Court’s resolution of
United States v. Booker, 375 F.3d 508 (7th Cir. 2004), cert. granted, ___ U.S. ___,
2004 WL 1713654 (Aug. 2, 2004), and United States v. Fanfan, Docket 03-47-P-H
(D. Me. June 28, 2004), cert. granted, ___ U.S. ___, 2004 WL 1713655 (August 2,
2004).

                                          -6-